Chapman, C. J.
The proceedings in the action brought by Fairbanks against Casey and Cyrus T. Scott as his trustee constitute no defence to this action. Scott is described “ of said Uxbridge, as he is the agent of William D. Davis, Cyrus Harris and Harris, all of the state of Rhode Island, doing business as partners under the name and style of William D. Davis & Co. at Uxbridge aforesaid by their agent.” Judgment was rendered in the, action, against Casey and against Scott as his trustee. This judgment did not affect these defendants, not being against the goods, effects or credits of Casey in their hands. Scott’s agency for them did not render him liable to the process; for the principal, not the agent, is the party to whom the goods, effects or credits are intrusted, and who is liable to the trustee process.
Scott ought to have been discharged; but his being charged does not affect the rights or liabilities of Davis & Co. The assignment of Casey to Mowry four days afterwards, with notice thereof to Scott, who was the agent of Davis & Co., gave to Mowry the right to prosecute the present action in the name of Casey. The fact that Casey afterwards, when the execution was levied, consented to the payment of the funds to be applied *126on the writ is immaterial, because the rights of Howry had then accrued and Scott had notice of them.

Judgment for the plaintiff.